07/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0645



                                 No. DA 19-0645


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BRUCE LEON LASTER,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including August 31, 2020, within which to prepare, serve, and file its

response brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 23 2020